DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 14-17 and 18 in the reply filed on 07 January 2022 is acknowledged.  The traversal is on the ground(s) that Groups II and III contain the same elements as claimed in Group I, particularly including the heat exchanger and various airflow pathways.  This is not found persuasive because the closed loop structure in combination with the heat exchanged distinguished the structure of Group I to be distinct from that of Groups II and III, therefore, necessitates requirement for restriction to one invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07 January 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn et al. (US 2015/0009627).
Regarding claim 1, Dunn discloses an electronic display assembly (see figures 1-6, for instance) comprising: a frame (see modified fig. 3, below); a digital side assembly (including 160) mounted to a first portion (front portion, toward element 150) of said frame and comprising: a housing (see modified fig. 3, below); a cover panel (150); an electronic display layer (160) located rearward of said cover panel (150); and a first airflow pathway (110) located rearward of said electronic display layer (160); an access panel (upon which fans 200 are mounted) mounted to a second portion (top portion of fig. 3) of said frame in a moveable manner (since the covers on the fans 200 and the fans 200 can be removed to access internal components) and comprising a second airflow pathway (15); an intake (see fig. 4, portion of frame where 10 and 15 originate) in fluid communication with said first and second airflow pathways (10, 15); and an exhaust (opening concurrent with fans 200, see fig. 5) in fluid communication with said first and second airflow pathways (10, 15).

    PNG
    media_image1.png
    771
    588
    media_image1.png
    Greyscale

Modified figure 3 of Dunn.

Regarding claim 3, Dunn discloses the electronic display assembly of claim 2 wherein; said first airflow pathway (10) extends along said backlight layer (behind 160).
Regarding claim 4, Dunn discloses the electronic display assembly of claim 3 further comprising: a closed loop pathway (20) configured to accommodate circulating gas.
Regarding claim 5, Dunn discloses the electronic display assembly of claim 4 wherein: said closed loop pathway (200) encircles said electronic display layer (160).
Regarding claim 6, Dunn discloses the electronic display assembly of claim 5 further comprising: at least one fan (200) located between said intake and said exhaust and configured to force ambient air through said first and second airflow pathways (10, 15) when activated; and at least one other fan (100) located along said closed loop pathway (200) and configured to force circulating gas through said closed loop pathway when activated.
Regarding claim 7, Dunn discloses the electronic display assembly of claim 6 further comprising: a heat exchanger ([0028]; ‘counter-flow heat exchanger’) located between said electronic display layer (160) and said access panel and comprising: a first portion in fluid communication with said intake (intake of 10, 15) and said exhaust (adjacent elements 200) and configured to accommodate ambient air; and a second portion forming part of said closed loop pathway (20).

Regarding claim 11, Dunn discloses the electronic display assembly of claim 1 wherein: a rear surface of said access panel (plate upon which 200 are mounted) comprises a substantially opaque material (see figure 3).
Regarding claim 12, Dunn discloses the electronic display assembly of claim 2 wherein: the electronic display layer comprises liquid crystals; and the number of illumination elements are provided in a direct backlighting arrangement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Lesley et al. (US 2015/0087404).
Regarding claims 9, 10 and 13, Dunn discloses the electronic display assembly of claims 1 and 2, wherein: the electronic display layer comprises liquid crystals ([0022]). However, Dunn does not expressly disclose the device further comprising: a bracket for connecting the frame to a mounting structure, wherein said bracket is configured to orient said digital side assembly at a downward tilted angle when said frame is connected to said mounting structure, wherein: said mounting structure comprises a pole; and said downward angle is between five and fifteen degrees, wherein the number of illumination elements are provided in an edge lighting arrangement.
Lesley discloses an electronic display assembly (see figures 6 and 8, for instance), comprising: a bracket (152) for connecting the frame (115) to a mounting structure (156), wherein said bracket (152) is configured to orient said digital side assembly (within 115) at a downward tilted angle (see fig. 8) when said frame is connected to said mounting structure, wherein: said mounting structure (156) comprises a pole ([0061], see fig. 8); and said downward angle is between five and fifteen degrees (since bracket and mounting structure are pivotably operable forward and backward from 0 degrees onward), wherein the number of illumination elements are provided in an edge lighting arrangement (‘edge-lit HiDef LCD’; [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bracket-pole and edge-lit structure of Lesley in the device of Dunn. The motivation for doing so would have been to achieve high definition illuminated display while offering greater flexibility for quickly and easily changing the construction and appearance of the display and frame structure, as taught by Lesley ([0006]-[0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/15/2022